 Case 17-08627      Doc 163    Filed 12/19/18 Entered 12/20/18 09:08:28               Desc Main
                                Document       Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )              BK No.:    17-08627
REDBOX WORKSHOP, LTD.                        )
                                             )              Chapter: 11
                                             )
                                                           Honorable Carol A. Doyle
                                             )
                                             )
              Debtor(s)                      )

                                         FINAL DECREE

           THIS MATTER COMING TO BE HEARD upon the Motion of REDBOX WORKSHOP,
LTD., by and through its attorneys, for Entry of Final Decree, the Court having entered an Order
Confirming the Debtor's First Amended Plan of Reorganization on April 11, 2018, notice of said
Motion having been given, no objections having been filed or otherwise presented, and the Court being
fully advised in the premises:

       THE COURT HEREBY FINDS that the First Amended Plan of Reorganization has been
substantially consummated; and

       IT IS HEREBY FURTHER ORDERED that a Final Decree is entered and this estate is hereby
closed. The Debtor's are still obligated to pay all outstanding US Trustee fees.




                                                        Enter:



                                                                 Honorable Carol A. Doyle
Dated: December 19, 2018                                         United States Bankruptcy Judge

 Prepared by:
 Jeffrey C. Dan, Esq. (Atty. No. 06242750)
 Scott R. Clar, Esq. (Atty. No. 06183741)
 Crane, Simon, Clar & Dan
 135 South LaSalle Street, #3705
 Chicago, IL 60603
 P-312 641-6777
